      Case 4:21-cv-01078 Document 9 Filed on 06/14/21 in TXSD Page 1 of 17




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

PETER COSTEA                   §
  Plaintiff                    §
                               §
VS.                            §                          CIVIL ACTION NO. 21-cv-01078
                               §
THE FRIEDRICH EBERT FOUNDATION §
  Defendant                    §


    DEFENDANT’S FIRST AMENDED MOTION TO DISMISS PURSUANT TO RULE
                   12(B)(2) AND FORUM NON CONVENIENS


        Defendant, the Friedrich Ebert Foundation (the “Foundation”), asks the Court to dismiss

the claims of Plaintiff, Peter Costea (“Costea”), pursuant to Fed. R. Civ. P. 12(b)(2) and forum

non conveniens.

                                         I. INTRODUCTION

        1.      Costea sued the Foundation for various claims of defamation arising out of the

Foundation’s internet publication of a June 2020 written study titled, “Insurgent Conservatism in

Romania” (the “Study”). The Foundation is a non-profit political organization headquartered in

Germany. Costea is an attorney and former Romanian European Parliament political candidate

residing in Harris County, Texas. In a single paragraph, the Study describes Costea’s

involvement in Romanian, Norwegian, and European political and social movements.

        2.      This Court does not have personal jurisdiction over the Foundation. The

Foundation does not have continuous and systematic contact with Texas because the Foundation

maintains only one office in the United States, which is located in Washington, D.C.

Consequently, this Court does not possess general jurisdiction over the Foundation. Likewise,

this Court does not possess specific jurisdiction either: the Foundation did not purposefully direct


Defendant’s First Amended Motion to Dismiss Pursuant to Rule 12(b)(2) and Forum Non Conveniens   Page 1
      Case 4:21-cv-01078 Document 9 Filed on 06/14/21 in TXSD Page 2 of 17




any activities at Texas that resulted in the injuries alleged by Plaintiff. Thus, this Court should

dismiss all claims against the Foundation pursuant to Rule 12(b)(2) of the Federal Rules of Civil

Procedure.

        3.      Dismissal under the doctrine of forum non conveniens is also appropriate because

deference should not be accorded to Costea’s choice of forum, Romania is an adequate and

available alternative forum, and public and private interest factors weigh in favor of dismissal.

                                  II. FACTUAL BACKGROUND

A.      THE PARTIES, THE STUDY, AND THE PLAINTIFF’S CLAIMS AND COMPLAINT

        4.      Established in 1925, the Foundation is Germany’s oldest political foundation.

Cmplt. ¶ 14. The Foundation’s goal is to promote certain political, social, and economic policies

and values in Germany, Europe, and throughout the world. Cmplt. ¶ 14. The Foundation

accomplishes these goals through (1) political educational programs implemented in Germany;

(2) think tanks that develop economic, social, and educational policies; (3) international

promotion of the Foundation’s values and policies, including by participation in the European

integration process; (4) scholarship programs; and (5) maintaining an archival library for

sociopolitical and historical research. Cmplt. ¶ 14. Though headquartered in Germany, the

Foundation maintains offices in more than one hundred countries throughout world, including

one office in the United States, which is located in Washington, D.C. Cmplt. ¶¶ 5, 6, & 14.

        5.      Costea is an activist, lawyer and politician, who immigrated to the United States

in 1978. Cmplt. ¶ 23. Costea resides and practices law in Harris County, Texas, but frequently

engages in political and social advocacy and education in countries throughout the world. Cmplt.

¶¶ 24, 29–32. Seeking to be “an example to those aiming to build democracy and the rule of




Defendant’s First Amended Motion to Dismiss Pursuant to Rule 12(b)(2) and Forum Non Conveniens   Page 2
      Case 4:21-cv-01078 Document 9 Filed on 06/14/21 in TXSD Page 3 of 17




law,” Costea ran for office in 2014 and 2019 for a Romanian seat in the European Parliament.

Cmplt. ¶ 33.

        6.      Romanian professor, Diana Mărgărit, authored the Study in June 2020. Cmplt. ¶

37. The Foundation made the Study available in English and Romanian on the Foundation’s

website. Cmplt. ¶¶ 37 & 38. Ms. Mărgărit states in the Introduction to the Study, “This study

seeks to foster an understanding of insurgent Romanian conservatism, its origins, its ideological

resources, the strategies and tactics it employs, as well as the types of discourse that are specific

to it.” Cmplt. at Ex. 3, pg. 5. The thirteen-page Study includes only one paragraph that refers to

Costea, which states as follows:

        The [Alliance of Romanian Families] was founded in 2007 by Peter Costea, one
        of the initiators of the proposal for a constitutional revision of the definition of
        marriage forwarded in 2006. A lawyer by profession from the United States and a
        Baptist Christian, he provided legal assistance to the Bodnariu family in the action
        taken against Child Protection Services in Norway. In the case, Norwegian Child
        Protection Services temporarily removed custody of parents who were accused of
        having used physical violence against their children. In addition, Costea, acting
        together with Pro-Vita, spearheaded a campaign for registration of an amicus
        curiae at the Constitutional Court aimed at rejecting the recognition of same-sex
        marriage in Romania. In addition, he stood as an independent candidate in
        parliamentary elections in 2019, with his political objectives including protection
        of the heterosexual Christian family, anti-abortion policies, non-discrimination of
        Romanian citizens abroad, and reaffirmation of the Christian elements of national
        identity (Costea-parlamentuleuropean.ro 2019).

Cmplt. at Ex. 3, pgs. 12–13. The Study does not mention Texas or any of Costea’s activities in

Texas. Cmplt. at Ex. 3.

        7.      Costea sued the Foundation for various claims of defamation stemming directly

from the statements in the Study referring to Costea. Cmplt. ¶¶ 66–75. Section I of the Complaint

(Jurisdiction) states that the Foundation is a citizen of Germany, has an office in Washington,

D.C., and engages in activities in and throughout the United States, but provides no additional

basis for this Court’s exercise of personal jurisdiction over the Foundation. Cmplt. ¶ 2.



Defendant’s First Amended Motion to Dismiss Pursuant to Rule 12(b)(2) and Forum Non Conveniens   Page 3
         Case 4:21-cv-01078 Document 9 Filed on 06/14/21 in TXSD Page 4 of 17




B.        FACTS RELATING TO PERSONAL JURISDICTION

          8.     The Foundation is headquartered in Germany, and as explained in the Declaration

of Knut Dethlefsen, the Executive Director of the Foundation’s Washington, D.C. office, the

Foundation has practically no contact with Texas:

     •    The Foundation does not have any offices in Texas.

     •    The Foundation has only participated in two events in Texas during the past five years.

          Members of the Foundation participated in a round table event at the University of Texas

          in Austin during a festival in 2019. Additionally, Foundation members also participated

          in meetings in Texas during a 2016 global exchange program.

     •    The Foundation does not have any members that are registered in Texas.

     •    The Foundation has not had any educational scholarship stipends or grants targeted

          towards Texas citizens.

     •    The Foundation was unaware that Costea was a Texas resident prior to posting the Study

          on the Foundation’s website.

     •    The Foundation did not intend to have any impact on any Texas residents by posting the

          Study on its website.

     •    The Foundation did not intend to target a Texas audience through the posting of the

          Study on the Foundation’s website.

See Declaration of Knut Dethlefsen, attached as Exhibit A. Brown v. Flowers Indus., Inc., 688

F.2d 328, 332 (5th Cir. 1982) (court may consider defendant’s affidavits when ruling on motion

to dismiss for lack of personal jurisdiction).

          9.     The Study’s author, Romanian professor, Diana Mărgărit, further testified to the

following relevant facts in her Declaration:



Defendant’s First Amended Motion to Dismiss Pursuant to Rule 12(b)(2) and Forum Non Conveniens   Page 4
         Case 4:21-cv-01078 Document 9 Filed on 06/14/21 in TXSD Page 5 of 17




     •    The Study was intended to inform academics interested in European politics of Ms.

          Mărgărit’s opinions regarding conservative political movements in Romania.

     •    The Study was not targeted at a Texas audience.

     •    The Study was not intended to have any impact on any Texas residents.

See Declaration of Diana Mărgărit, attached as Exhibit B.

                        III. DISMISSAL PURSUANT TO RULE 12(B)(2)

A.        THE COURT MUST DISMISS PLAINTIFF’S CLAIMS AGAINST THE FOUNDATION BECAUSE
          THE COURT HAS NO GENERAL OR SPECIFIC JURISDICTION OVER THE FOUNDATION.

          10.    A court may exercise personal jurisdiction over a nonresident defendant only if

permitted by the applicable law of the forum state. See Fed. R. Civ. P. 4(e), (h), (k). Under

Texas' long-arm statute, a court has personal jurisdiction over a foreign defendant “to the fullest

extent allowed by the federal constitution.” Central Freight Lines, Inc. v. APA Trans. Corp., 322

F.3d 376, 380 (5th Cir. 2003); Alpine View Co. v. Atlas Copco AB, 205 F.3d 208, 214 (5th Cir.

2000).

          11.    The Due Process Clause allows a court to exercise personal jurisdiction over a

nonresident defendant only when “(1) that defendant has purposefully availed himself of the

benefits and protections of the forum state by establishing ‘minimum contacts' with the forum

state; and (2) the exercise of jurisdiction over that defendant does not offend ‘traditional notions

of fair play and substantial justice.’” Central Freight Lines, 322 F.3d at 380 (quoting

International Shoe Co. v. Washington, 326 U.S. 310, 319 (1945)). “Minimum contacts” requires

a showing of either general or specific jurisdiction. Burger King Corp. v. Rudzewicz, 471 U.S.

462, 472 (1985). A court has specific jurisdiction over a nonresident defendant if the defendant

“purposefully directed its activities at the forum state and the litigation results from alleged

injuries that arise out of or relate to those activities.” Id. A court has general jurisdiction when a


Defendant’s First Amended Motion to Dismiss Pursuant to Rule 12(b)(2) and Forum Non Conveniens   Page 5
      Case 4:21-cv-01078 Document 9 Filed on 06/14/21 in TXSD Page 6 of 17




nonresident defendant's contacts with the forum state, although unrelated to the plaintiffs claims,

are “continuous and systematic.” Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S.

408, 416 (1984). The plaintiff bears the burden of establishing minimum contacts. Central

Freight Lines, 322 F.3d at 384.

        12.     Neither specific nor general jurisdiction exists here. The Study does not refer to

any activities that took place in Texas. Cmplt. at Ex. 3. Moreover, based on its lack of contact

with Texas, the Foundation could not reasonably have foreseen being haled into court for the

claims relating to the Study. See Alpine View Co., 205 F.3d at 215 (“[F]oreseeability that is

critical to due process analysis . . . is that the defendant's conduct and connection with the forum

state are such that he should reasonably anticipate being haled into court there.”).

        i.      This Court lacks general jurisdiction over the Foundation because the
                Foundation does not have the substantial, continuous and systematic contacts
                with Texas necessary to establish general jurisdiction.

        13.     The Foundation’s contacts with Texas do not meet the threshold requirement for

the Court to assert general jurisdiction. A court may assert general jurisdiction over a nonresident

defendant only if the defendant has had “continuous and systematic contacts” with the forum

state. Helicopteros, 366 U.S. at 415–16. The standard for establishing general jurisdiction is

high, see Wilson v. Humphreys Ltd., 916 F.2d 1239, 1243 (7th Cir. 1990); Brand v. Menlove

Dodge, 796 F.2d 1070, 1073 (9th Cir. 1986), and cases where the Fifth Circuit “has found

general jurisdiction over a foreign defendant” are “rare.” Patterson v. Aker Sols. Inc., 826 F.3d

231, 236 (5th Cir. 2016).

        14.     The Foundation’s contacts with Texas do not create such a “rare case.” Indeed, in

his Complaint, Costea has not alleged that the Foundation has any individual personal contacts

with Texas. As explained in Knut Dethlefsen’s Declaration,




Defendant’s First Amended Motion to Dismiss Pursuant to Rule 12(b)(2) and Forum Non Conveniens   Page 6
        Case 4:21-cv-01078 Document 9 Filed on 06/14/21 in TXSD Page 7 of 17




    •    The Foundation does not have any offices in Texas.

    •    The Foundation has only participated in two events in Texas during the past five years.

         Members of the Foundation participated in a round table event at the University of Texas

         in Austin during a festival in 2019. Additionally, Foundation members also participated

         in meetings in Texas during a 2016 global exchange program.

    •    The Foundation does not have any members that are registered in Texas.

    •    The Foundation has not had any educational scholarship stipends or grants targeted

         towards Texas citizens.

See Declaration of Knut Dethlefsen, attached as Exhibit A.

         15.    In Revell v. Lidov, 317 F.3d 467 (5th Cir. 2002), a case similar to this one, the

Fifth Circuit affirmed the dismissal of a libel claim brought by a Texas resident against a non-

resident online publisher and author after finding that general jurisdiction over the publisher was

lacking. In Revell, a New York-based university website owner was held not to have a sufficient

presence in Texas to warrant the exercise of general jurisdiction. Id. at 471. The plaintiff, a Texas

resident, sued for libel after a professor alleged in a post on a Columbia University website that

the plaintiff had prior knowledge regarding the 1988 bombing of Pan Am Flight 103 over

Scotland. Id. at 469. The Fifth Circuit characterized the “question of general jurisdiction” as “not

difficult.” Id. at 471. Although “the maintenance of a website is, in a sense, a continuous

presence everywhere in the world, the cited contacts of Columbia University with Texas were

not in any way ‘substantial.”’ Id. Columbia University had never received more than twenty

internet subscriptions to the Columbia Journalism Review from Texas residents. Id.

         16.    Likewise, the Foundation does not have any offices or members registered in

Texas. See Exhibit A. The Foundation has only participated in two events in Texas during the



Defendant’s First Amended Motion to Dismiss Pursuant to Rule 12(b)(2) and Forum Non Conveniens   Page 7
      Case 4:21-cv-01078 Document 9 Filed on 06/14/21 in TXSD Page 8 of 17




past five years. Id. Additionally, the Foundation has not had any educational scholarship stipends

or grants targeted towards Texas citizens. Id. Because it does not have “continuous and

systematic” contacts with Texas, there is no basis for asserting general jurisdiction over the

Foundation.

        ii.     This Court lacks specific jurisdiction over the Foundation because Texas was
                not the focal point of the Study and because the Foundation did not aim any
                conduct at Texas.

        17.     To establish specific jurisdiction over the Foundation, Costea must establish that

Texas was the focal point of both the challenged Study and the alleged harm suffered. See

Calder v. Jones, 465 U.S. 783, 789 (1984). Costea cannot establish that in this case.

        18.     The seminal authority on specific jurisdiction in cases such as this is Calder v.

Jones, 465 U.S. 783 (1984). In Calder, a California actress brought suit there against two

Floridians who wrote and edited in Florida a National Enquirer article claiming that the actress

had an alcohol problem. Id. at 788. The Supreme Court held that California had jurisdiction

because “California [was] the focal point both of the story and the harm suffered.” Id. at 789.

The writers' “actions were expressly aimed at California,” and “they knew that the brunt of . . .

injury would be felt by [the actress] in the State in which she lives and works.” Id. at 789–90.

Thus, the Court concluded, “Jurisdiction over petitioners is therefore proper in California based

on the ‘effects’ of their Florida conduct in California.” Id. at 789.

        19.     The Study is titled, “Insurgent Conservatism in Romania,” and it focuses on

Romanian political, economic, and social issues. Cmplt. at Ex. 3. Costea is mentioned in a single

paragraph describing Costea’s political and social involvement in Romania, Norway, and

European Parliament elections. Cmplt. at Ex. 3, pgs. 11–12. Texas is not mentioned anywhere in

the Study. Cmplt. at Ex. 3. There is simply no basis to maintain that the Study was targeted at a




Defendant’s First Amended Motion to Dismiss Pursuant to Rule 12(b)(2) and Forum Non Conveniens   Page 8
      Case 4:21-cv-01078 Document 9 Filed on 06/14/21 in TXSD Page 9 of 17




Texas audience or that the Foundation, a German-based organization, could reasonably foresee

any injury being felt by a minor subject of the Study in Texas.

          20.   The Study was intended to inform academics interested in European politics of

the author’s opinions regarding conservative political movements in Romania. See Exhibit B.

The Study was not targeted at a Texas audience. Id. The Study was not intended to have any

impact on any Texas residents. Id. The Foundation did not know that Costea was a Texas

resident prior to posting the Study on its website. See Exhibit A. The Foundation did not intend

to have any impact on any Texas residents by posting the Study on its website. Id. The

Foundation did not intend to target a Texas audience through the posting of the Study on the

Foundation’s website. Id.

          21.   The Fifth Circuit has made clear that “Calder's ‘effects’ test is not a substitute for

a nonresident’s minimum contacts that demonstrate purposeful availment of the benefits of the

forum state.” Panda Brandywine Corp. v. Potomac Elec. Power Co., 253 F.3d 865, 869 (5th Cir.

2001). “[T]he plaintiff’s residence in forum, and suffering of harm there, will not alone support

jurisdiction under Calder.” Revell v. Lidov, 317 F.3d 467, 473 (5th Cir. 2002). Instead, Calder’s

“effects test” requires a demonstration that both “(1) the subject matter of and (2) the sources

relied upon for the article were in the forum state.” Fielding v. Hubert Burda Media, Inc., 415

F.3d 419, 426 (5th Cir. 2005) (citing Revell, 317 F.3d at 474 & n. 48). A mere collateral

reference to the forum state is insufficient to establish specific jurisdiction under Calder. See id.

at 426.

          22.   Though Costea is a Texas resident, he is not the subject matter of the Study.

Cmplt. at Ex. 3. The Study focuses on Romanian politics. Cmplt. at Ex. 3. Only Costea’s

involvement in European politics is mentioned in the Study. Cmplt. at Ex. 3, pgs. 11–12.




Defendant’s First Amended Motion to Dismiss Pursuant to Rule 12(b)(2) and Forum Non Conveniens   Page 9
     Case 4:21-cv-01078 Document 9 Filed on 06/14/21 in TXSD Page 10 of 17




Nothing regarding Costea’s residence or activities in Texas is included in the Study. Cmplt. at

Ex. 3. The source from which information regarding Costea was obtained for the Study is

Costea’s own European-based website promoting Costea’s candidacy for European parliament.

Cmplt. at Ex. 3, pg. 12.

           23.   Because the Foundation did not aim any conduct at Texas relating to Costea’s

claims and because the focal point of the challenged Study was not Texas, the Court lacks

specific jurisdiction over the Foundation.

B.         THE  EXERCISE OF JURISDICTION OVER THE FOUNDATION                           WOULD     OFFEND
           TRADITIONAL NOTIONS OF FAIR PLAY AND SUBSTANTIAL JUSTICE.

           24.   Even if this Court had general or specific jurisdiction over the Foundation, the

Court should still dismiss the Foundation because the assertion of jurisdiction would violate

traditional notions of fair play and substantial justice. See Asahi Metal Indus. Co., Ltd. v.

Superior Court of California, 480 U.S. 102, 115 (1987). Forcing the Foundation, a German

nonprofit organization with no contacts with Texas, to defend this lawsuit in Texas would

impose an unjustified and unconstitutional burden on the Foundation. This is especially true

given that the Foundation did not aim any conduct at Texas relating to the challenged Study and

given that Texas was not in any way the focal point or target of the challenged Study. To assert

jurisdiction over the Foundation therefore violates traditional notions of fair play and substantial

justice.

                      V. DISMISSAL FOR FORUM NON CONVENIENS

           25.   The Court should also dismiss Costea’s Complaint because Texas is not an

appropriate forum for litigation of Costea’s claims. “The district court of a district in which is

filed a case laying venue in the wrong division or district shall dismiss, or if it be in the interest

of justice, transfer such case to any district or division in which it could have been brought.” 28



Defendant’s First Amended Motion to Dismiss Pursuant to Rule 12(b)(2) and Forum Non Conveniens   Page 10
     Case 4:21-cv-01078 Document 9 Filed on 06/14/21 in TXSD Page 11 of 17




U.S.C.A. § 1406. Under the doctrine of forum non conveniens, the Court may decline to exercise

jurisdiction “if the moving party establishes that the convenience of the parties and the court and

the interests of justice indicate that the case should be tried in another forum.” Karim v. Finch

Shipping Co., Ltd., 265 F.3d 258, 268 (5th Cir.2001). “[T]he ultimate inquiry is where trial will

best serve the convenience of the parties and the ends of justice.” Koster v. (Am.) Lumbermens

Mut. Cas. Co., 330 U.S. 518, 527, 67 S.Ct. 828, 91 L.Ed. 1067 (1947).

        26.     Analysis of a motion to dismiss for forum non conveniens proceeds in three

stages. First, the Court “determines the degree of deference properly accorded the plaintiff's

choice of forum.” Norex Petro. Ltd. v. Access Indus., Inc., 416 F.3d 146, 153 (2d Cir.2005).

Second, it decides whether an available and adequate alternative forum exists. Id. Third, it

determines which forum is best suited to the litigation. Id.

A.      COSTEA’S CHOICE OF FORUM SHOULD NOT BE ACCORDED DEFERENCE.

        27.     “When the home forum has been chosen, it is reasonable to assume that this

choice is convenient. When the plaintiff is foreign, however, this assumption is much less

reasonable. Because the central purpose of any forum non conveniens inquiry is to ensure that

the trial is convenient, a foreign plaintiff's choice deserves less deference.” Piper Aircraft Co. v.

Reyno, 454 U.S. 235, 255–56, 102 S. Ct. 252, 266, 70 L. Ed. 2d 419 (1981). “The degree to

which courts defer to the plaintiff's chosen venue is substantially reduced where the plaintiff's

venue choice is not its residence or where the forum lacks a significant connection to the

activities alleged in the complaint.’” Fabus Corp. v. Asiana Exp. Corp., No. C-00-3172 PJH,

2001 WL 253185, at *1 (N.D. Cal. Mar. 5, 2001). Courts give less deference to a plaintiff’s

choice of forum when the plaintiff engages in international business and has operations and




Defendant’s First Amended Motion to Dismiss Pursuant to Rule 12(b)(2) and Forum Non Conveniens   Page 11
     Case 4:21-cv-01078 Document 9 Filed on 06/14/21 in TXSD Page 12 of 17




offices in the alternative forum. Innovation First Int’l, Inc. v. Zuru, Inc., 513 Fed. Appx. 386,

392 (5th Cir. 2013).

         28.    Costea was born in Romania where he resided for more than twenty years before

immigrating to the United States. Cmplt. ¶¶ 17 & 23. After moving to the United States, Costea

occasionally traveled to Romania to lecture, work with civic groups, and ultimately run for

political office. Cmplt. ¶¶ 31–33. Costea is a Romanian citizen and remains politically active in

Romania. Cmplt. ¶¶ 31–33. The Study concerns Romanian politics and the single paragraph

discussing Costea refers to Costea’s involvement in Romanian and European political and social

movements. Cmplt. at Ex. 3, pgs. 11–12. The Study makes no mention of Houston or Texas.

Costea devotes several pages of his Complaint to describing the history of and his involvement

in Romanian political and social movements. Cmplt. ¶¶ 17–33. Costea’s choice of forum should

be afforded little deference in light of the significant connection to Romania of Costea and the

Study.

B.       ROMANIA IS AN ADEQUATE AND AVAILABLE ALTERNATIVE FORUM.

         29.    An alternative forum is available if “the entire case and all parties can come

within the jurisdiction of that forum.” In Re Air Crash Disaster near New Orleans, 821 F.2d

1147, 1165 (5th Cir. 1987). An alternative forum is adequate if the parties will be treated fairly

and not deprived of all remedies, even if they may not enjoy the same benefits as they might

receive in an American court. Id. The plaintiff has the burden to overcome the presumption that

the alternative forum is adequate. Simcox v. McDermott Int’l, Inc., 152 F.R.D. 689, 694-95 (S.D.

Tex. 1994).

         30.    Courts do not consider substantive differences in the alternative forum’s law

unless “the remedy provided by the alternative forum is so clearly inadequate . . . that it is no




Defendant’s First Amended Motion to Dismiss Pursuant to Rule 12(b)(2) and Forum Non Conveniens   Page 12
     Case 4:21-cv-01078 Document 9 Filed on 06/14/21 in TXSD Page 13 of 17




remedy at all.” Piper Aircraft, 454 U.S. at 254. In Piper Aircraft, for example, the court held that

Scotland was an adequate alternative forum even though the plaintiffs would recover fewer

damages because Scottish law did not recognize strict liability in tort. Id., at 254-55; see also

Urena Taylor v. Daimler Chrysler Corp., 196 F. Supp. 2d 428, 432–33 (E.D. Tex. 2001)

(holding that Mexico was an adequate alternative forum even though plaintiffs would recover

less in damages).

        31.     Other courts have recognized that Romania is an adequate and available forum for

litigation. “The Republic of Romania is a democratic state and a member of the European Union.

Its legal tradition stems from a civil law system. Romanian law provides a remedy to those who

timely make their claims.” Costinel v. Tidewater, Inc., No. CIV.A. 10-1567, 2011 WL 446297, at

*5 (E.D. La. Feb. 3, 2011). “Germany and Romania are adequate fora.” Banculescu v. Compania

Sud Americana De Vapores, SA, No. 11 CIV. 2681 ALC, 2012 WL 5909696, at *7 (S.D.N.Y.

Nov. 26, 2012) (citing Calavo Growers of Cal. v. Generali Belgium, 632 F.2d 963, 968 (2d Cir.

1980)) (finding that courts are available in both Germany and Romania to hear plaintiff’s

personal injury claims). Therefore, Romania is an available and adequate forum in which Costea

could obtain the relief to which he seeks in this litigation.

C.      PRIVATE AND PUBLIC INTEREST FACTORS WEIGH IN FAVOR OF DISMISSAL.

        32.     The final prong of the analysis begins with a consideration of “relevant factors of

private interest.” In re Air Crash Disaster Near New Orleans, La., on July 9, 1982, 821 F.2d

1147, 1165 (5th Cir.1987) (en banc), vacated on other grounds sub nom. Pan Am. World

Airways, Inc. v. Lopez, 490 U.S. 1032, 109 S.Ct. 1928, 104 L.Ed.2d 400 (1989).

        33.     If the private interest factors weigh in favor of dismissal, the motion to dismiss for

forum non conveniens may be granted. See Empresa Lineas Maritimas Argentinas, S.A. v.




Defendant’s First Amended Motion to Dismiss Pursuant to Rule 12(b)(2) and Forum Non Conveniens   Page 13
     Case 4:21-cv-01078 Document 9 Filed on 06/14/21 in TXSD Page 14 of 17




Schichau–Unterweser, A.G., 955 F.2d 368, 376 (5th Cir. 1992) (finding “no need to consider the

public interest factors” when the “balance of private interest factors favor[ed] dismissal”).

Otherwise, the Court must consider in turn the relevant public interest factors. “If these factors

weigh in the moving party's favor, the district court may dismiss the case.” Gonzalez v. Chrysler

Corp., 301 F.3d 377, 380 (5th Cir. 2002) (citing Baumgart v. Fairchild Aircraft Corp., 981 F.2d

824, 837 (5th Cir. 1993)); see also In re Air Crash, 821 F.2d at 1165 (“If the district court finds

that the private interests do not weigh in favor of the dismissal, it must then consider the public

interest factors.”).

        i.      Private interest factors

        34.     “The private interest factors to be considered by the Court relate primarily to the

convenience of the litigants.” Glenn v. BP p.l.c., 27 F. Supp. 3d 755, 759 (S.D. Tex. 2014), aff'd,

602 F. App'x 199 (5th Cir. 2015). The following are the private interest factors the Court

considers:

        (1) relative ease of access to sources of proof;
        (2) availability of compulsory process to secure the attendance of unwilling
        witnesses;
        (3) cost of attendance for willing witnesses; and
        (4) all other practical problems that make trial of a case easy, expeditious and
        inexpensive.

Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 n. 6, 102 S.Ct. 252, 70 L.Ed.2d 419 (1981).

        35.     The Study concerns Romanian politics and its author and sources are located in

Romania and Europe. Cmplt. at Ex. 3, pgs. 17–20. The witnesses necessary to determine the

veracity of Costea’s claims and the defamatory nature, if any, of the statements in the Study

made about Costea are all located in Europe. Costea’s factual theory of this case, as outlined in

Section V of his Complaint, relies on a detailed history of Romanian government affairs over the

past century and Costea’s involvement in Romanian political movements. Cmplt. ¶¶ 11–33. The



Defendant’s First Amended Motion to Dismiss Pursuant to Rule 12(b)(2) and Forum Non Conveniens   Page 14
      Case 4:21-cv-01078 Document 9 Filed on 06/14/21 in TXSD Page 15 of 17




sources of proof for such information would necessarily be located in Romania and Europe.

Forcing Romanian and European witnesses to appear in Texas would be burdensome and

expensive. BBC Chartering & Logistic GmbH & Co. K.G. v. Siemens Wind Power A/S, 546 F.

Supp. 2d 437, 448 (S.D. Tex. 2008) (finding the difficulties of obtaining documents and

witnesses from Denmark and Germany weighed in favor of dismissal).

        36.     Because the sources of proof and witnesses necessary to establish Costea’s claims

are located in Romania and throughout Europe, the cost of attendance for witnesses would be far

less if this case was tried in Romania rather than in Europe. The cost to Costea of trying the case

in Romania is clearly not burdensome since Costea frequently travels to Europe and Romania,

including in his multiple runs for political office during the past seven years. Cmplt. ¶¶ 24, 29–

33.

        37.     Costea’s lawsuit relies on a complex history of Romanian political and social

movements dating back to World War II, and Costea’s involvement in such movements. Cmplt.

¶¶ 11–33. A court in Romania would likely be more familiar with the history of Romania, and

attempting to educate a Southern District of Texas jury about the unfamiliar historical context for

Costea’s claims would be inefficient and costly.

        38.     Due to the Study’s and Costea’s lawsuit’s significant relation to Romania, and

contrasting minor relation to Texas, the private interest factors weigh heavily in favor of

dismissal.

        ii.     Public interest factors

        39.     In cases where the private interest factors do not weigh heavily in favor of the

alternative forum, a court may still dismiss an action in light of the relevant public interest

considerations. See In re Air Crash, 821 F.2d at 1165–66 (“[E]ven when the private




Defendant’s First Amended Motion to Dismiss Pursuant to Rule 12(b)(2) and Forum Non Conveniens   Page 15
     Case 4:21-cv-01078 Document 9 Filed on 06/14/21 in TXSD Page 16 of 17




conveniences of the litigants are nearly in balance, a trial court has discretion to grant forum non

conveniens dismissal upon finding that retention of jurisdiction would be unduly burdensome to

the community, that there is little or no public interest in the dispute or that foreign law will

predominate if jurisdiction is retained.”) (quoting Pain v. United Technologies Corp., 637 F.2d

775, 792 (D.C.Cir. 1980)). The following are the five public interest factors:

        (1) administrative difficulties flowing from court congestion;
        (2) local interest in having localized controversies decided at home;
        (3) familiarity of the forum with the law that will govern the case;
        (4) avoidance of unnecessary problems of conflict of laws or the application of
        foreign law; and
        (5) unfairness of burdening citizens in an unrelated forum with jury duty.

Piper Aircraft, 454 U.S. at 241 n. 6, 102 S.Ct. 252.

        40.     Romania has a superior interest in resolving Costea’s complaints. A Romanian

author wrote the Study about Romanian politics. Cmplt. at Ex. 3, pgs. 20. Costea’s minor role in

the Study relates to his role in Romanian political affairs. Cmplt. at Ex. 3, pgs. 11–12. The Study

simply has no relation to Houston, Harris County, or Texas. For this reason, citizens of Texas

should also not be burdened by adjudicating a dispute with no relevance to Texas. See, e.g.,

Vinmar Trade Fin., Ltd. v. Util. Trailers de Mex., S.A. de. C.V., 336 S.W.3d 664, 679 (Tex.

App.—Houston [1st Dist.] 2010, no pet.) (Texas jurors have no interest in controversy involving

contracts executed in Mexico, torts originating in Mexico and dispute involving an international

corporation “purposefully seeking to conduct business in foreign markets”).

        41.     Since the Study relates solely to European and Romanian politics, the public

interest factors weigh in favor of dismissal from a Texas court.




Defendant’s First Amended Motion to Dismiss Pursuant to Rule 12(b)(2) and Forum Non Conveniens   Page 16
     Case 4:21-cv-01078 Document 9 Filed on 06/14/21 in TXSD Page 17 of 17




                                VI. CONCLUSION AND PRAYER

        Defendant the Friedrich Ebert Foundation respectfully requests that this Court (a) grant

this First Amended Motion to Dismiss, (b) dismiss this action, and (c) grant such other and

further relief to which Defendant is justly entitled at law or in equity.

                                                          Respectfully submitted,

                                                          ROTHFELDER & FALICK, L.L.P.

                                                           /s/ Michael C. Falick
                                                          Michael C. Falick
                                                          Texas Bar No. 06794600
                                                          Federal Bar No. 13672
                                                          mfalick@rothfelderfalick.com
                                                          Christopher W. Rothfelder
                                                          State Bar No. 24084740
                                                          Federal Bar No. 2449594
                                                          crothfelder@rothfelderfalick.com
                                                          1201 Louisiana, Suite 550
                                                          Houston, TX 77002
                                                          Telephone: (713) 220-2288
                                                          Facsimile: (713) 658-8211
                                                          ATTORNEYS FOR DEFENDANT,
                                                          THE FRIEDRICH EBERT FOUNDATION




                                   CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of this document was automatically served
on the following via electronic delivery on June 14, 2021:

        Peter Costea
        4544 Post Oak Place, Suite 350
        Houston, Texas 77027
        peter@costealaw.com


                                                          /s/ Michael C. Falick
                                                          Michael C. Falick



Defendant’s First Amended Motion to Dismiss Pursuant to Rule 12(b)(2) and Forum Non Conveniens   Page 17
